                                Case 3:19-cv-04227-WHO Document 1-1 Filed 07/23/19 Page 1 of 3
                                                         Exhibit A to the Complaint
Location: San Leandro, CA                                                                              IP Address: 24.4.105.110
Total Works Infringed: 49                                                                              ISP: Comcast Cable
 Work         Hash                                         UTC              Site          Published        Registered       Registration
 1            D46E4EC192DC461B1D58EEC7C3A4CA42311F227F     05/14/2019       Blacked       12/31/2018       01/22/2019       PA0002147686
                                                           01:11:06
 2            042F989BADA759BC435F65401EF1D22BACA977AD     02/14/2019       Blacked       02/09/2019       03/11/2019       PA0002158599
                                                           03:39:35
 3            108A36318A7ECE386BF6883C5EEB30500F8CE1B7     10/06/2018       Tushy         09/23/2018       11/01/2018       PA0002143415
                                                           02:59:26
 4            1093E1FFA15D90F4BA4AA283DB78A76130420BC4     10/24/2018       Vixen         09/14/2018       11/01/2018       PA0002143437
                                                           04:01:34
 5            1DFC981807A20F4FC3AE26C5BF273000524DCB97     02/16/2019       Blacked Raw   12/13/2018       02/02/2019       PA0002154971
                                                           03:25:24
 6            1FAF0A773D5F45DCEA8FFFD3218B2C20664B666D     06/09/2018       Blacked       05/30/2018       07/14/2018       PA0002131762
                                                           08:58:21
 7            28053CF7F0739BCDB8330945A8B7CE89C7034BA5     12/23/2018       Vixen         12/20/2018       01/22/2019       PA0002147683
                                                           21:22:39
 8            2D2229DA71887BE8ED04665C734B80E689721D69     11/15/2018       Tushy         11/02/2018       12/10/2018       PA0002145834
                                                           04:14:37
 9            2D3A22854BF4656472BF05A2F2CF1D2072D6C026     05/16/2018       Blacked       05/15/2018       06/19/2018       PA0002126654
                                                           05:46:41
 10           330B4C2729629B9DEBC2918A5251348F60314E8C     12/18/2017       Blacked Raw   12/13/2017       01/02/2018       PA0002097434
                                                           07:12:35
 11           3685C475E4880ECAA533E0FA5455010EFB2B69D8     10/25/2018       Blacked Raw   09/29/2018       11/01/2018       PA0002143425
                                                           04:57:08
 12           397E360DE90E425EEEB8332BC462884F537340A1     07/29/2018       Blacked       07/14/2018       08/07/2018       PA0002131895
                                                           22:06:21
 13           3EB64051D9F62EC8FF20A1818D0A4DB598920746     01/23/2019       Blacked       01/10/2019       02/02/2019       PA0002155382
                                                           02:18:16
 14           3F1C2EC0604509E29EE888AE1376E2745E930AC0     10/17/2018       Blacked       10/12/2018       10/28/2018       PA0002130455
                                                           01:50:08
 15           469595D1A9496423BFA01F9752C557CD11DE1AC2     10/02/2018       Blacked Raw   09/09/2018       10/16/2018       PA0002127792
                                                           03:57:36
 16           58315A214C66F50B6656DF44F241B0F7C84F0074     06/16/2018       Vixen         06/13/2018       07/14/2018       PA0002128389
                                                           17:34:08
 17           597FC5AAF3773A6732F1E999A540F8F715A71648     01/23/2019       Blacked Raw   01/17/2019       02/22/2019       PA0002155141
                                                           02:11:28
                         Case 3:19-cv-04227-WHO Document 1-1 Filed 07/23/19 Page 2 of 3
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     5ABA96EF2E51974C829797C99F05440926940619   04/20/2018   Blacked       04/15/2018   05/23/2018   PA0002101306
                                                  04:27:51
19     61D30E20F7DEF71FB40DCBAEFD33AE77A7C4F503   10/15/2018   Vixen         10/06/2018   11/01/2018   PA0002141493
                                                  04:45:16
20     654895E27ADBD32829747C3868F095EBAF65385B   10/09/2018   Blacked Raw   10/04/2018   10/16/2018   PA0002127787
                                                  04:38:48
21     67E4B6708CEDCF8CAE70B7A8D1DA0DD2578B96F6   02/14/2019   Blacked Raw   11/13/2018   12/10/2018   PA0002145836
                                                  06:41:05
22     694C87407B91D1BF4C643F68E133B474497DCFED   09/30/2018   Blacked       08/28/2018   10/16/2018   PA0002127773
                                                  19:50:15
23     6FA4566EC402C31050150585E69956DCAAA54528   03/07/2019   Blacked Raw   02/26/2019   03/31/2019   PA0002163980
                                                  06:14:17
24     71D01863089BE7E6B1C53AB9568EB2E70FBF3779   06/24/2018   Blacked       06/09/2018   07/14/2018   PA0002130453
                                                  06:19:21
25     72CFD4B4691B02EBB6C3CFF42484A166A3434A64   02/14/2019   Vixen         02/08/2019   03/24/2019   PA0002183193
                                                  04:16:54
26     74731C3B2A168ED1A22568EA5AEECFCEB159067B   07/24/2018   Blacked       06/29/2018   07/26/2018   PA0002112160
                                                  07:26:49
27     771372AAF508645C00CA529EB97FA79AEB9D0A73   10/29/2018   Blacked Raw   10/24/2018   11/25/2018   PA0002137640
                                                  02:27:18
28     812F8C86F04B2DB47952A7844C50F944578529F4   07/24/2018   Blacked       07/19/2018   09/05/2018   PA0002135006
                                                  07:18:08
29     8BA86A73784B989AD41CADCDAD31DFBF5FD7A5F7   07/12/2018   Blacked       07/04/2018   08/07/2018   PA0002131913
                                                  03:17:03
30     9093A95B72BE2FB650EBA82F46360B5A4D90ABEB   10/08/2018   Blacked       09/27/2018   11/01/2018   PA0002143428
                                                  03:18:16
31     9481FAFB8595C11CC3525E9F1FD06FE7F1D6C50E   06/03/2018   Blacked Raw   06/01/2018   07/14/2018   PA0002128077
                                                  20:59:59
32     9733890E1241CC8A99F9ACDEECB0B57AA15F9349   10/24/2018   Blacked       10/07/2018   10/16/2018   PA0002127790
                                                  02:49:42
33     9C9F44844A1CB3F0E182E4BD94DDEFADD3BFC7DE   09/04/2018   Vixen         08/17/2018   09/01/2018   PA0002119582
                                                  03:36:26
34     9CF59F6DEEC2C2857DF0F5AC95DCD9BB2A6988B5   01/06/2019   Blacked Raw   12/18/2018   02/02/2019   PA0002155391
                                                  08:30:05
35     A6D7BBF776B0F892CAB93A5EC1E6BE0E35B8F66C   02/14/2019   Blacked       12/01/2018   01/22/2019   PA0002149844
                                                  03:15:22
36     A96B1330A50D698817D291646E97D916E0C6794C   06/22/2018   Blacked       10/17/2017   11/27/2017   PA0002097981
                                                  07:34:04
                         Case 3:19-cv-04227-WHO Document 1-1 Filed 07/23/19 Page 3 of 3
Work   Hash                                       UTC          Site          Published    Registered   Registration
37     B37242194742FB53F18FA4B154C8EA09647EC344   03/08/2019   Blacked Raw   12/08/2018   12/18/2018   PA0002141919
                                                  03:49:54
38     BCA0AA01E2FCFBFCE9BA31F2EB6861B2C17C8C5A   12/04/2018   Blacked       11/16/2018   11/25/2018   PA0002136637
                                                  06:32:36
39     C04D5A3572184EEC42DC8492B98F075C7CF5E96F   06/16/2018   Blacked       06/14/2018   07/14/2018   PA0002130452
                                                  17:26:19
40     C292EE73436F8751B8EB80362F5BBD66383D9403   10/06/2018   Blacked       09/22/2018   11/01/2018   PA0002143419
                                                  03:20:18
41     C84F5D25DCDB120C231A6F8EC68639A2467B513F   03/09/2019   Blacked       12/11/2018   01/22/2019   PA0002147907
                                                  03:42:13
42     CB739750CEFC438579ADE6BE9B2C89F7AB0F20D3   12/30/2018   Blacked Raw   12/20/2018   01/22/2019   PA0002147906
                                                  22:19:49
43     CC07DA27361BB18CE071B371175D7F71F0C48572   10/07/2018   Tushy         09/28/2018   10/16/2018   PA0002127781
                                                  22:36:40
44     D0263B78828D41B81E6499B2FD2E5E8D368D2573   12/30/2018   Blacked       12/20/2018   02/02/2019   PA0002154970
                                                  21:15:57
45     E4DF9FCB76291459B1591678DF71BA4012554DCF   12/25/2018   Tushy         07/25/2018   09/05/2018   PA0002134601
                                                  02:22:58
46     E662A3EC9B34FBC1E0521E1B32C802F3DC118363   11/10/2018   Vixen         11/05/2018   11/25/2018   PA0002136632
                                                  04:19:09
47     EC3296EE410ED48C2F7D96736306E5B77551015C   06/22/2018   Blacked       06/19/2018   07/14/2018   PA0002130450
                                                  05:32:57
48     EC9D1F03B28F90EA62FDD26F1A62759476990B63   09/04/2018   Blacked       08/23/2018   11/01/2018   PA0002143434
                                                  04:45:56
49     F823708E40F8DAAD728E307409CED40982D35919   02/15/2019   Blacked       11/21/2018   01/22/2019   PA0002149833
                                                  03:17:41
